DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is  objected to because of the following informalities: 
“a” is recited in claim 1, line 4. The term “an” should be used be “user”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite, vague, awkwardly, confusingly worded and/or lacking antecedent basis:
“it” is recited in claim 3. The limitation need to be positively recited with proper antecedent basis. 
“and/or” in claim 12 limitations are being claimed inclusively and in the alternative. This renders the claim indefinite.
Claims 2-12 and 14 do not have a preamble “The” which would also recite proper antecedent basis.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 13-14  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Shibata 200201452243.

Shibata discloses the claimed invention as recited in the claims as shown below:

1. Clamping apparatus for use in conjunction with a base to exert a clamping effect on a workpiece with respect to the base, said clamp apparatus including a body 11, one ot more locating portions 20 provided at one end of the body, a user operated actuation 5 means 8 which, when operated, moves a clamping portion 5 to exert a force on the 
2.Appatatus according to claim 1 wherein when the apparatus is engaged with the base, operation of the actuation means 5 causes a clamping portion to be advanced towards the said base. 
3.Apparatus according to claim 2 wherein the actuation means is operated once the workpiece which is to be clamped is located between the base sutface and the clamping portion so that the said clamping portion is advanced until it contacts the workpiece and clamps the same in position onto a surface of the said base.  See Fig.1
4, Apparatus according to claim 1 wherein the actuation means is a member which is mounted on a threaded shaft 13a on the body for rotation-with respect to the same to cause movement of the clamping portion towards or away from the said locating portion. 5.Apparatus according to claim 4 wherein, when located with the base, the longitudinal axis of the threaded shaft and the direction of movement of the clamping portion when the actuation means is operated, ate substantially petpendicular to the surface of the base on which the workpiece is positioned. See Fig.1


6.Appatatus according to claim 1 wherein the locating portion is provided to be selectively positioned so as to provide a locating effect on the surface of the base opposing that surface on which the workpiece is to be located. See Fig.1

5b, at least one locating


portion and an engagement portion 5 provided at, or towards, one end of the said shaft, a user operated actuation means 8 selectively located between the said locating portion and the opposing end of the elongate shaft, said actuation means provided with or connected to a clamping portion 20 and wherein said base is provided with multiple ports or tracks with which the said locating portion and engagement means ate selectively located by a uset so as to selectively position the clamp appatatus with respect to the base. See Fig.1

14. An assembly according to claim 13 wherein the multiple ports are provided in a spaced configuration across the surface of the base on which the workpiece is to be clamped, said ports passing between said surface onto which the workpiece is clamped and the opposing surface of the base. See Fig.1

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if the 112 rejections were overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art being of rejections and other art listed on the 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 10, 2022